Title: Joseph Milligan’s Statement on the Size of Thomas Jefferson’s Library, [ca. 2 August 1815]
From: Milligan, Joseph
To: 


             ca. 2 Aug. 1815
          The following Statement is a recapitulation of the difference of Counting Stated by way of Dr & Cr
          
            
              over Counted
              Lost in Count
            
            
              Dr
              Chapter
              Folio
              4to
              8vo
              12mo
              Cre
              chapter
              Folio
              4to
              8vo
              12mo
            
            
              
              
              12
              
              
              
              1
              1
              
              2
              
              
              
              2
            
            
              
              
              15
              
              
              2
              8
              1
              
              16 §I2
              
              1
              
              
            
            
              
              
              16
              §I
              
              
              1
              
              
              17
              
              
              
              1
            
            
              
              
              17
              
              
              
              2
              
              
              19
              2
              
              
              
            
            
              
              
              21
              
              
              
              1
              
              
              31
              
              
              2
              
            
            
              
              
              24
              
              
              
              1
              3
              
              33
              
              
              2
              
            
            
              
              
              28
              
              
              
              4
              
              
              
              2
              1
              4
              3
            
            
              twice
              {
              25
              }
              
              
              
              
              
              
              
              
              
              
            
            
              Counted
              26
              
              
              
              
              
              
              
              
              
              
            
            
              
              27
              10
              71
              134
              16
              
              
              
              
              
              
            
            
              
              28
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              30
              
              
              
              1
              
              
              
              
              
              
              
            
            
              
              
              36
              
              
              
              
              2
              
              
              
              
              
              
            
            
              
              
              37
              
              
              
              
              1
              
              
              
              
              
              
            
            
              
              
              39
              
              
              
              
              1
              
              
              
              
              
              
            
            
              
              
              10
              73
              153
              25
              
              
              
              
              
              
            
            
              Deduct
              
              2
              1
              4
              3
              
              
              
              
              
              
            
            
              
              
              8
              72
              149
              22
              over counted
              
              
              
              
              
            
          
        